Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 13, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “flexible” in claim 3, 13 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (Flexibility, the inverse of stiffness, is a physical property of all solids except powders.  The degree of flexibility to infringe the claim limitation in application cannot be ascertained by a person of ordinary skill in art.).

It’s not clear if claims 4 and 14 are finished; it does not end in a period.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pepper (US 20170197691 A1) in view of Bishop (US 9290245 B2).
Regarding Claim 1, Pepper a convertible inflatable stand-up paddle board comprising: a main body member comprising a traction pad (paragraph 85), but does not explicitly disclose wherein the main body defines a first aperture; a panel fixed to the main body member and covering a bottom end of the first aperture; and a first seat assembly disposed in the first aperture, the first seat assembly having a seat portion and a backrest portion, wherein the backrest portion is movable between (i) a folded position wherein a surface of the backrest portion and an upper surface of the main body member define a standing surface for the stand-up paddle board, and (ii) an upright position wherein the backrest portion extends away from the seat portion.
	Bishop discloses a paddleboard wherein the main body member defining a first aperture; a panel fixed to the main body member and covering a bottom end of the first aperture; and a first seat assembly disposed in the first aperture, the first seat assembly having a seat portion and a backrest portion, wherein the backrest portion is movable between (i) a folded position wherein a surface of the backrest portion and an upper surface of the main body member define a standing surface for the stand-up paddle board, (Fig. 7) and (ii) an upright position wherein the backrest portion extends away from the seat portion. (Fig. 3.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the traction pad of Pepper for the traction pad of Bishop.  The motivation to modify Pepper is “to provide the paddle board user relief, to use only as needed, and retain the full functional ability of a stand up paddle board when not in use… the seat folds away in a flush manner such that it does not interfere with the user's foot placement and other similar board characteristics.”  (Bishop, C1, paragraph starting at L36)

Regarding Claim 2, Pepper in view of Bishop discloses the convertible stand-up paddle board of claim 1, further comprising at least two straps that attach the seat portion to the backrest portion. (Bishop Fig. 3.)

Regarding Claim 3, Pepper in view of Bishop discloses the convertible stand-up paddle board of claim 2, further comprising a flexible panel that attaches a back end of the seat portion to the backrest portion. (Bishop Element 15 possess some degree of flexibility.)

Regarding Claim 4, Pepper in view of Bishop discloses the convertible stand-up paddle board of claim 1, wherein the main body member has a uniform thickness; (Pepper Fig. 4.)

Regarding Claim 6, Pepper in view of Bishop discloses the convertible stand-up paddle board of claim 1, wherein the first seat assembly is inflatable. (At least the seat portion of the assembly is inflatable, similar to Applicant’s.)

Regarding Claim 7, Pepper in view of Bishop discloses the convertible stand-up paddle board of claim 1, wherein the first aperture comprises a square aperture with rounded corners. (Bishop Fig. 4.)

Regarding Claim 8, Pepper in view of Bishop discloses the convertible stand-up paddle board of claim 1, wherein but does not explicitly disclose the main body member further comprises a second aperture, and further comprising a second seat assembly disposed in the second aperture.
It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a second seat to the traction pad of Pepper as a multiplication of parts of Bishop.  The motivation to modify Bishop to provide seating for passengers which sometimes also use paddles and can also benefit from seating.

Regarding Claim 9, Pepper in view of Bishop discloses the convertible stand-up paddle board of claim 8, wherein the second seat assembly is movable between (i) a folded position, and (ii) an upright position. (Proposed combination includes this feature from Bishop.)

Regarding Claim 11, Pepper in view of Bishop discloses the convertible inflatable stand-up paddle board system comprising: a body member defining a first recess configured to receive a first seat assembly, the first seat assembly having a seat portion and a backrest portion, wherein the backrest portion is movable between (i) a folded position wherein a surface of the backrest portion and an upper surface of the main body member define a standing surface for the stand-up paddle board, and (ii) an upright position wherein the backrest portion extends away from the seat portion.  (See combination proposed in the rejection of Claim 1.)

Regarding Claim 12, Pepper in view of Bishop discloses the convertible stand-up paddle board of claim 11, further comprising a plurality of straps that fixedly attach the seat portion to the backrest portion. (See rejection of Claim 2.)

Regarding Claim 13, Pepper in view of Bishop discloses the convertible stand-up paddle board of claim 11, further comprising a flexible panel that attaches a back end of the seat portion to the backrest portion. (See rejection of Claim 3.)

Regarding Claim 14, Pepper in view of Bishop discloses the convertible stand-up paddle board of claim 11, wherein the main body member has a uniform thickness; (See rejection of Claim 4.)

Regarding Claim 15, Pepper in view of Bishop discloses the convertible stand-up paddle board of claim 11, wherein the first seat assembly is inflatable. (See rejection of Claim 6.)

Regarding Claim 16, Pepper in view of Bishop discloses the convertible stand-up paddle board of claim 11, wherein the first aperture comprises a square aperture with rounded corners. (See rejection of Claim 7.)

Regarding Claim 17, Pepper in view of Bishop discloses the convertible stand-up paddle board of claim 11, wherein the main body member further comprises a second aperture, and further comprising a second seat assembly disposed in the second aperture. (See rejection of Claim 8.)

Regarding Claim 18, Pepper in view of Bishop discloses the convertible stand-up paddle board of claim 17, wherein the second seat assembly is movable between (i) a folded position, and (ii) an upright position. (See rejection of Claim 9.)

Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pepper (US 20170197691 A1) in view of Bishop (US 9290245 B2).
Regarding Claim 1, Hopkins discloses a convertible inflatable stand-up paddle board comprising: a main body member with a traction pad (paragraph 75) but does not explicitly di defining a first aperture; a panel fixed to the main body member and covering a bottom end of the first aperture; and a first seat assembly disposed in the first aperture, the first seat assembly having a seat portion and a backrest portion, wherein the backrest portion is movable between (i) a folded position wherein a surface of the backrest portion and an upper surface of the main body member define a standing surface for the stand-up paddle board, and (ii) an upright position wherein the backrest portion extends away from the seat portion.
Bishop discloses a paddleboard wherein the main body member defining a first aperture; a panel fixed to the main body member and covering a bottom end of the first aperture; and a first seat assembly disposed in the first aperture, the first seat assembly having a seat portion and a backrest portion, wherein the backrest portion is movable between (i) a folded position wherein a surface of the backrest portion and an upper surface of the main body member define a standing surface for the stand-up paddle board, (Fig. 7) and (ii) an upright position wherein the backrest portion extends away from the seat portion. (Fig. 3.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the traction pad of Hopkins for the traction pad of Bishop.  The motivation to modify Hopkins is “to provide the paddle board user relief, to use only as needed, and retain the full functional ability of a stand up paddle board when not in use… the seat folds away in a flush manner such that it does not interfere with the user's foot placement and other similar board characteristics.”  (Bishop, C1, paragraph starting at L36)

Regarding Claim 5, Hopkins in view of Bishop discloses the convertible stand-up paddle board of claim 1, wherein the main body member is formed with a drop stitch construction. (paragraph 75)

Claims 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pepper (US 20170197691 A1) in view of Bishop (US 9290245 B2) and further in view of Swan (US 20140245943 A1)
	Regarding Claim 10, Pepper in view of Bishop does not explicitly disclose the convertible stand-up paddle board of claim 1, further comprising a handle fixed to an upper surface of the main body member.
	Swan discloses a handle fixed to an upper surface of the main body member.  (paragraph 39)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the handle of Swan to the upper surface of the main body member of Pepper.  The motivation to modify Pepper is to facilitate carrying the paddleboard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        17 Dec 2022